In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 13‐1636

DAWN MARIE ADAMS,
                                                Creditor‐Appellant,

                                 v.


JAMES GREGORY ADAMS,
                                                   Debtor‐Appellee.

         Appeal from the United States District Court for the 
          Southern District of Indiana, Terre Haute Division.
      No. 2:12‐cv‐130‐WTL‐WGH— William T. Lawrence, Judge. 


 ARGUED SEPTEMBER 9, 2013 — DECIDED DECEMBER 27, 2013


   Before POSNER, ROVNER, and HAMILTON, Circuit Judges.
   HAMILTON, Circuit Judge. In this bankruptcy appeal, creditor
Dawn  Marie  Adams  appeals  from  the  bankruptcy  court’s
denial of her claim against the estate of debtor James Gregory
Adams, her former husband and business partner. (Since the
parties  have  the  same  last  name,  we  refer  to  them  here  as
Dawn  and  Greg.)  The state  courts of Georgia decided three
times in three final judgments that Greg still owed money to
Dawn after they divorced and unwound their “monster truck”
2                                                     No. 13‐1636

business. The bankruptcy court heard evidence on the merits
of  Dawn’s  claim,  though,  and  denied  it  as  inequitable.  The
district court affirmed, and Dawn appeals.
    Because  the  decisions  of  the  bankruptcy  court  and  the
district court were final orders as to Dawn’s claim, we have
jurisdiction over her appeal pursuant to 28 U.S.C. §158(d). We
find that the issues concerning the validity of Dawn’s claim
were previously adjudicated in the state courts and that the
doctrine of issue preclusion prevented the bankruptcy court
from  rehearing  those  issues.  Accordingly,  we  reverse  and
remand for further proceedings. 
                         Procedural History
    Debtor Greg Adams and creditor Dawn Adams had been
married for about three years when they were divorced in 2004
by an order of the Superior Court of Jasper County, Georgia.
The divorce decree and a 2006 modification required Greg to
pay Dawn $61,295, secured by a note and a security agreement
in certain trucks and equipment (including a “‘Monster Truck’
with a Summit Motor installed and currently identified as the
‘Annihilator’”).
    Greg  failed  to  pay  the  judgment,  however,  and  in  2007
Dawn sued him for breach of the note and security agreement
in the Superior Court of Upson County, Georgia, where Greg
had relocated. Greg asserted in his answer that the note had
been paid in full, but he failed to appear for trial. The Upson
County court entered judgment against him on June 27, 2008
and  reduced  all  of  Dawn’s  claims  to  a  single  judgment  of
$97,091.  Greg  did  not  appeal  from  the  2008  Upson  County
judgment. 
No. 13‐1636                                                                3

    While the Upson County proceeding was pending, Dawn
also filed a motion for contempt against Greg in Jasper County,
where the divorce had been finalized, for his failure to pay the
monthly alimony payments that were due under the divorce
decree and secured by the note.1 Greg again filed an answer
asserting that Dawn had been paid in full. After a hearing, the
Jasper County court found that as of February 17, 2009 (the
date of the order), Greg owed $41,096.39 in alimony, as well as
past‐due life insurance premiums, costs, interest, and attorney
fees. The court found Greg in contempt and ordered him to
pay  the  amount  due  or  face  incarceration.  Greg  paid  over
$50,000  toward  that  judgment,  but  a  balance  on  the  Upson
County judgment remained unpaid. 
    By the spring of 2010, Greg had moved to Putnam County,
Indiana.  Dawn  then  sought  to  enforce  the  June  2008  Upson
County judgment by registering it in the Putnam Circuit Court.
That  court  also  ruled  in  Dawn’s  favor,  finding  that  Greg’s
“general denials/defense[s] are hereby overruled” and that the
Upson County judgment was properly registered and entitled
to full faith and credit for purposes of collection. Greg did not
appeal.
    Greg then sought to set aside the judgment in Georgia back
in the Superior Court of Upson County. He argued that the
Upson  County  judgment  had  been  fully  satisfied  by  the
payment he had made towards the Jasper County contempt


1
   We do not know why these cases were not consolidated, or whether the
Upson  County  and  Jasper  County  courts  were  aware  of  the  seemingly
parallel actions before them. Those questions do not affect the issues before
us, however.
4                                                      No. 13‐1636

finding and that Dawn was attempting to perpetrate a fraud.
The  Upson  County  court  denied  Greg’s  motion,  found  it
“without merit,” and ruled in a final order dated February 19,
2010  that  Greg  owed  Dawn  a  balance  of  $69,107.31.  Again,
Greg did not appeal. When Greg again refused to pay, Dawn
filed  a  second  contempt  proceeding  against  him  in  Upson
County.  Greg  appeared  and  argued  that  the  Upson  County
judgment  had  been satisfied by the Jasper County payment
and that the Upson County contempt proceeding was barred
by  res  judicata  (claim  preclusion).  The  Upson  County  court
rejected Greg’s argument, found him in willful contempt, and
on April 1, 2011 ordered him to pay $74,612.25 plus attorney
fees.
    Once again, Greg did not appeal or make payment. Instead,
he filed for relief under Chapter 13 of the Bankruptcy Code in
the Southern District of Indiana. Dawn filed a Proof of Claim
for $74,612.25. Greg objected, arguing that Dawn’s claim had
“been satisfied through a variety of transactions which have
occurred between the parties.” Dawn responded that Greg’s
defenses  had  been  fully  and  finally  litigated  in  the  Georgia
state  court  actions  and  that  his  objection  to  her  claim  was
barred by preclusion principles. The bankruptcy court sided
with Greg and rejected Dawn’s claim. In spite of the three final
and  unappealed  rulings  against Greg, the court  said: “I can
always  hear  what  the  value  of  a  claim  is.”  The  bankruptcy
court  heard  Greg’s  argument  that  the  state  courts  had  not
properly  credited  him  with  certain  payments  and  that  the
agreements  underlying  the  judgments  had  been  obtained
under  duress.  The  bankruptcy  court  then  rejected  Dawn’s
claim, stating:
No. 13‐1636                                                              5

      I’m going to solve the problem by letting the Chap‐
      ter  13  continue,  and  denying  the  claim,  because  I
      don’t know whether the claim has really totally been
      paid in full, but it’s no $69,000 claim. And I see on
      the claim that the—that all of the notices go out to … 
      Sheridan, Wyoming and … Monticello, Georgia. I’ve
      never seen this…Dawn Marie Adams, and her claim
      is denied. I note that on Exhibit 21...is a money order
      for $51,000, and after you take all those exhibits and
      add them up, what’s submitted here was well over
      $200,000. And I couldn’t quite determine whether
      that included the $51,000 or not, but there have been
      thousands—over—there’s been over $250,000 paid
      in this case, no question about it, for a marriage that
      was about 28 months. 
    Dawn appealed the bankruptcy court’s ruling to the district
court. The district court affirmed, finding that the bankruptcy
court  had  the  power  to  inquire  into  the  validity  of  Dawn’s
claim and that she had failed to prove her claim by a prepon‐
derance of the evidence. Adams v. Adams, 2013 WL 752928, at
*3–4 (S.D. Ind. Feb. 27, 2013). Dawn appeals.
                                Analysis
   Dawn  Adams  argues  that  the  bankruptcy  court  was
precluded  from  rehearing  Greg’s  defenses  pursuant  to  the
doctrine  of  issue  preclusion.  We  agree.  Accordingly,  we
reverse for further proceedings.2


2
   Because we find that the bankruptcy court’s reconsideration of the state
                                                             (continued...)
6                                                                No. 13‐1636

    Whether Greg’s various defenses to Dawn’s claim against
his  bankruptcy  estate  were  litigated  and  resolved  in  the
Georgia  state  courts,  as  required  for  application  of  issue
preclusion,  is  a  question  of  law  that  we  review  de  novo.
Reeves v. Davis (In re Davis), 638 F.3d 549, 553 (7th Cir. 2011);
Tidwell v. Smith (In re Smith), 582 F.3d 767, 777 (7th Cir. 2009)
(appellate court applies the same standard of review that the
district  court  did,  examining  bankruptcy  court’s  determina‐
tions of law de novo and findings of fact for clear error).
    Dawn’s  claim  against  Greg’s  bankruptcy  estate  is  sup‐
ported by several judgments of the Georgia state courts that
culminated in the Upson County court’s judgment of April 1,
2011  that  Greg  owed  Dawn  $74,612.25.  In  the  Georgia  state
courts, Greg raised several defenses to Dawn’s suits, including
that  he  had  not  been  credited  for  payments  he  had  made
toward what he owed and that the obligations underlying the
judgments were procured by duress and fraud. Those argu‐
ments, predicated on the argument that the Georgia state court
decisions  in  Dawn’s  favor  were  wrong,  were  heard  and
rejected by the Georgia courts.
    Issue preclusion principles apply to prevent the relitigation
of issues in bankruptcy proceedings, just as they do in other


2
   (...continued)
court judgments was barred under issue preclusion, we need not address
Dawn’s alternative argument based on claim preclusion (res judicata). We
reject  her  reliance  on  the  Rooker‐Feldman  doctrine,  which  challenges  the
bankruptcy court’s subject matter jurisdiction. The bankruptcy court had
jurisdiction over Greg’s bankruptcy estate under 28 U.S.C. §1334, and Dawn
submitted her claim to that court’s jurisdiction.
No. 13‐1636                                                          7

cases.  See  In  re  Bulic,  997  F.2d  299,  303–04  (7th  Cir.  1993)
(applying issue preclusion to prevent debtors from relitigating
issues  decided  by  Indiana  state  court);  see  also  Grogan  v.
Garner, 498 U.S. 279, 284 n. 11 (1991) (“Our prior cases have
suggested, but have not formally held, that the principles of
collateral  estoppel  [issue  preclusion]  apply  in  bankruptcy
proceedings under the current Bankruptcy Code …. We now
clarify that collateral estoppel [issue preclusion] principles do
indeed apply in discharge exception proceedings pursuant to
§ 523(a).”). Dawn argues that the bankruptcy court erred by
failing to apply issue preclusion here.
   To determine whether issue preclusion applied, we look to
the  preclusion  law  of  the  state  where  the  judgment  was
rendered.  28  U.S.C.  §1738;  Kremer  v.  Chemical  Construction
Corp.,  456  U.S.  461,  481–82  (1982).  Georgia  preclusion  law
applies here. 
   Under Georgia law, the doctrine of issue preclusion, also
known as collateral estoppel,
     precludes  the  re‐adjudication  of  an  issue  that  has
     previously  been  litigated  and  adjudicated  on  the
     merits in another action between the same parties or
     their  privies.  Like  res  judicata  [claim  preclusion],
     collateral  estoppel  [issue  preclusion]  requires  the
     identity of the parties or their privies in both actions.
     However,  unlike  res  judicata  [claim  preclusion],
     collateral  estoppel  [issue  preclusion]  does  not
     require identity of the claim—so long as the issue
     was determined in the previous action and there is
8                                                     No. 13‐1636

     identity  of  the  parties,  that  issue  may  not  be
     re‐litigated, even as part of a different claim.
Shields v. BellSouth Advertising & Publishing Corp., 545 S.E.2d
898, 900 (Ga. 2001), quoting Gwinnett County Bd. of Tax Asses‐
sors v. General Electric Capital Computer Svcs., 538 S.E.2d 746, 748
(Ga. 2000). 
   Here, the Upson County court entered judgment against
Greg not just once but three times, though once would have
been enough to support issue preclusion. With each judgment,
the  Georgia  state  court  heard  and  rejected  Greg’s  defenses,
finding that he was granted all credits he was due and that his
obligation to Dawn was not procured by fraud or duress. The
bases  of Greg’s objection to  Dawn’s claim against his bank‐
ruptcy estate thus are identical to the defenses that the state
court considered and rejected. The parties and the issues are
identical, and under Georgia law issue preclusion applies.
    We  find  this  case  indistinguishable  from  In  re  Bulic,
997 F.2d 299, 303–05 (7th Cir. 1993), in which we found that
issue  preclusion  applied  in  a  bankruptcy  proceeding  to
foreclose  the  bankruptcy  court’s  reconsideration  of  a  state
court’s prior judgment that the bankruptcy debtors owed their
creditor civil damages. The debtors argued before the bank‐
ruptcy court that the creditor’s claim against their bankruptcy
estate  was  based  on  a  state  court  judgment  that  had  been
procured by fraud, deceit, and perjury. Id. at 303. They argued
that  the  bankruptcy  court  should  have  re‐examined  the
validity and amount of the creditor’s claim under its general
equitable powers. We found that reliance on “general equitable
principles, independent of  the [bankruptcy] code, is  insuffi‐
No. 13‐1636                                                          9

cient.”  Id.  at  304,  citing  Norwest  Bank  Worthington  v.  Ahlers,
485  U.S.  197,  206  (1988).  The  bankruptcy  court’s  equitable
powers were limited by 28 U.S.C. §1738, requiring that state
court judgments be given full faith and credit in the federal
courts as they would in the state that issued them. Because the
Indiana courts would have found the state court judgment in
the creditor’s favor precluded further litigation of the issues
decided in the state court leading to the underlying judgment,
the  bankruptcy  court  was  also  required  to  preclude  further
litigation of those issues. 
    Though there are a few narrow exceptions to the applica‐
tion  of  issue  preclusion  in  bankruptcy  cases,  Greg  does  not
argue that any of these exceptions apply. He does not argue,
for instance, that the Upson County court lacked jurisdiction to
hear  Dawn’s  suit.  See  Bulic,  997  F.2d  at  304–05,  quoting
Heiser  v.  Woodruff,  327  U.S.  726,  736  (1946)  (“Undoubtedly,
since the Bankruptcy Act authorizes a proof of claim based on
a judgment, such a proof may be assailed in the bankruptcy
court  on  the  ground  that  the  purported  judgment  is  not  a
judgment  because  of  want  of  jurisdiction  or  because  it  was
procured by fraud of a party.”). He also does not argue that
Dawn procured the Upson County judgment by fraud on the
court. Bulic, 997 F.2d at 305 (distinguishing fraud on the court
in Heiser from previously‐litigated fraud on a party: “the only
allegations of fraud were not of fraud upon the court, but of
perjury at trial and coercion in obtaining the promissory notes.
Thus the only issues of fraud…were fully litigated and decided
by  the  state  court  judgment.”).  Greg  argues  only  that  the
Upson County court’s order is silent concerning his defenses,
so “whether those issues were ‘actually litigated and adjudi‐
10                                                     No. 13‐1636

cated’  is  uncertain.”  Georgia  courts,  however,  apply  issue
preclusion both when an issue was actually adjudicated and
“when an issue necessarily had to be decided in order for the
previous judgment to have been rendered.” Allen v. Santana,
695 S.E.2d 314, 317 (Ga. App. 2010), quoting Waldroup v. Greene
County  Hosp.  Auth.,  463  S.E.2d  5,  7  (Ga.  1995).  Greg’s  de‐
fenses—regarding  credits  toward  the  balance  he  owed  and
whether  the  underlying  obligation  was  procured  by  du‐
ress—necessarily  had  to  be  decided  for  the  Upson  County
court to reach its judgment. 
    Greg also argues that state law preclusion principles are
secondary to the bankruptcy court’s interest in ensuring that a
bankruptcy claimant does not receive a windfall, relying on In
re Witte, 841 F.2d 804 (7th Cir. 1988). But Witte is inapposite,
and  Greg’s  attempt  to  expand  it  would  amount  to  a  broad
command to bankruptcy courts to allow relitigation of issues
and claims already resolved by other courts. The creditor in
Witte  had  repossessed  the  debtor’s  farm.  Yet,  the  creditor
attempted also to pursue a claim against the bankruptcy estate
based on the debtor’s missed payments toward an installment
contract on the farm. We rejected that attempt on the ground
that the creditor had made an election of remedies in the state
courts by repossessing the farm, so the creditor could not also
seek  payments  under  the  parties’  installment  contract.  See
841 F.2d at 808. Had the creditor been permitted to pursue his
claim, he would have received what would have amounted to
an inequitable double recovery.
   Here  it  is  undisputed  that  between  the  time  of  the  final
Upson  County  judgment  in  2011  and  Greg’s  bankruptcy
petition,  Greg  did  not  pay  Dawn  any  amounts  toward  the
No. 13‐1636                                                   11

Upson County judgment. Dawn seeks in the bankruptcy only
what the Upson County court determined she was owed, not
the sort of duplicate remedies that were sought in Witte.
   In sum, though Greg Adams had the opportunity to appeal
the Georgia state court judgments, he did not avail himself of
that opportunity. Instead, he filed for bankruptcy, but that is
not a substitute for timely appeals of the state court judgments.
The doctrine of issue preclusion (collateral estoppel) bars him
from using the bankruptcy system to have his defenses reheard
despite the state courts’ rejection of those defenses.
    The judgment of the district court is REVERSED and the
case is REMANDED for further proceedings consistent with
this opinion.